

	

	

	

		III

		109th CONGRESS

		1st Session

		S. CON. RES. 36

		IN THE SENATE OF THE UNITED STATES

		

			May 23, 2005

			Mrs. Feinstein (for

			 herself, Mr. Hagel,

			 Mr. Lautenberg, Mr. Durbin, Mr.

			 Corzine, Mr. Feingold, and

			 Mr. Levin) submitted the following

			 concurrent resolution; which was referred to the

			 Committee on Foreign

			 Relations

		

		CONCURRENT RESOLUTION

		Expressing the sense of Congress concerning

		  actions to support the Nuclear Non-Proliferation Treaty on the occasion of the

		  Seventh NPT Review Conference.

	

	

		Whereas

			 the Treaty on the Non-proliferation of Nuclear Weapons, done at Washington,

			 London, and Moscow July 1, 1968, and entered into force March 5, 1970 (in this

			 resolution referred to as the Nuclear Non-Proliferation Treaty),

			 codifies one of the most important international security arrangements in the

			 history of arms control, the arrangement by which states without nuclear

			 weapons pledge not to acquire them, states with nuclear weapons commit to

			 eventually eliminate them, and nonnuclear states are allowed to use for

			 peaceful purposes nuclear technology under strict and verifiable

			 control;

		Whereas

			 the Nuclear Non-Proliferation Treaty is one of the most widely supported

			 multilateral agreements, with 188 countries adhering to the Treaty;

		Whereas

			 the Nuclear Non-Proliferation Treaty has encouraged many countries to

			 officially abandon nuclear weapons or nuclear weapons programs, including

			 Argentina, Belarus, Brazil, Kazakhstan, Libya, South Africa, South Korea,

			 Ukraine, and Taiwan;

		Whereas, at the 1995 NPT Review and

			 Extension Conference, the states-parties agreed to extend the Nuclear

			 Non-Proliferation Treaty indefinitely, to reaffirm the principles and

			 objectives of the Treaty, to strengthen the Treaty review process, and to

			 implement further specific and practical steps on non-proliferation and

			 disarmament;

		Whereas, at the 2000 NPT Review Conference,

			 the states-parties agreed to further practical steps on non-proliferation and

			 disarmament;

		Whereas

			 President George W. Bush stated on March 7, 2005, that the NPT

			 represents a key legal barrier to nuclear weapons proliferation and makes a

			 critical contribution to international security, and that the

			 United States is firmly committed to its obligations under the

			 NPT;

		Whereas

			 the International Atomic Energy Agency (IAEA) is responsible for monitoring

			 compliance with safeguard agreements pursuant to the Nuclear Non-Proliferation

			 Treaty and reporting safeguard violations to the United Nations Security

			 Council;

		Whereas

			 Presidents George W. Bush and Vladimir Putin stated on February 24, 2005, that

			 [w]e bear a special responsibility for the security of nuclear weapons

			 and fissile material in order to ensure that there is no possibility such

			 weapons or materials would fall into terrorist hands;

		Whereas

			 Article IV of the Nuclear Non-Proliferation Treaty calls for the fullest

			 possible exchange of equipment and materials for peaceful nuclear endeavors and

			 allows states to acquire sensitive technologies to produce nuclear fuel for

			 energy purposes but also recognizes that such fuel could be used to secretly

			 produce fissile material for nuclear weapons programs or quickly produce such

			 material if the state were to decide to withdraw from the Treaty;

		Whereas

			 the Government of North Korea ejected international inspectors from that

			 country in 2002, announced its withdrawal from the Nuclear Non-Proliferation

			 Treaty in 2003, has recently declared its possession of nuclear weapons, and is

			 in possession of facilities capable of producing additional nuclear

			 weapons-usable material;

		Whereas

			 the Government of Iran has pursued an undeclared program to develop a uranium

			 enrichment capacity, repeatedly failed to fully comply with and provide full

			 information to the IAEA regarding its nuclear activities, and stated that it

			 will not permanently abandon its uranium enrichment program which it has

			 temporarily suspended through an agreement with the European Union;

		Whereas

			 the network of arms traffickers associated with A.Q. Khan has facilitated

			 black-market nuclear transfers involving several countries, including Iran,

			 Libya, and North Korea, and represents a new and dangerous form of

			 proliferation;

		Whereas

			 governments should cooperate to control exports of and interdict illegal

			 transfers of sensitive nuclear and missile-related technologies to prevent

			 their proliferation;

		Whereas

			 the United Nations Secretary-General's High-Level Panel on Threats, Challenges

			 and Change concluded that [a]lmost 60 States currently operate or are

			 constructing nuclear power or research reactors, and at least 40 possess the

			 industrial and scientific infrastructure which would enable them, if they

			 chose, to build nuclear weapons at relatively short notice if the legal and

			 normative constraints of the Treaty regime no longer apply, and warned

			 that [w]e are approaching a point at which the erosion of the

			 non-proliferation regime could become irreversible and result in a cascade of

			 proliferation;

		Whereas

			 stronger international support and cooperation to achieve universal compliance

			 with tighter nuclear non-proliferation rules and standards constitute essential

			 elements of nuclear non-proliferation efforts;

		Whereas

			 sustained leadership by the United States Government is essential to help

			 implement existing legal and political commitments established by the Nuclear

			 Non-Proliferation Treaty and to realize a more robust and effective global

			 nuclear non-proliferation system; and

		Whereas

			 the governments of the United States and other countries should pursue a

			 comprehensive and balanced approach to strengthen the global nuclear

			 non-proliferation system, beginning with the Seventh NPT Review Conference of

			 2005: Now, therefore, be it

		

	

		1.Short titleThis resolution may be cited as the

			 Reinforce the Nuclear

			 Non-Proliferation Treaty Act of 2005.

		2.Sense of Congress on

			 support of the Nuclear Non-proliferation TreatyCongress—

			(1)reaffirms its support for the objectives of

			 the Nuclear Non-Proliferation Treaty and expresses its support for all

			 appropriate measures to strengthen the Treaty and to attain its objectives;

			 and

			(2)calls on all parties participating in the

			 Seventh Nuclear NPT Review Conference—

				(A)to insist on strict compliance with the

			 non-proliferation obligations of the Nuclear Non-Proliferation Treaty and to

			 undertake effective enforcement measures against states that are in violation

			 of their Article I or Article II obligations under the Treaty;

				(B)to agree to establish more effective

			 controls on sensitive technologies that can be used to produce materials for

			 nuclear weapons;

				(C)to expand the ability of the International

			 Atomic Energy Agency to inspect and monitor compliance with non-proliferation

			 rules and standards to which all states should adhere through existing

			 authority and the additional protocols signed by the states party to the

			 Nuclear Non-Proliferation Treaty;

				(D)to demonstrate the international

			 community’s unified opposition to a nuclear weapons program in Iran by—

					(i)supporting the efforts of the United States

			 and the European Union to prevent the Government of Iran from acquiring a

			 nuclear weapons capability; and

					(ii)using all appropriate diplomatic and other

			 means at their disposal to convince the Government of Iran to abandon its

			 uranium enrichment program;

					(E)to strongly support the ongoing United

			 States diplomatic efforts in the context of the six-party talks that seek the

			 verifiable and incontrovertible dismantlement of North Korea’s nuclear weapons

			 programs and to use all appropriate diplomatic and other means to achieve this

			 result;

				(F)to pursue diplomacy designed to address the

			 underlying regional security problems in Northeast Asia, South Asia, and the

			 Middle East, which would facilitate non-proliferation and disarmament efforts

			 in those regions;

				(G)to accelerate programs to safeguard and

			 eliminate nuclear weapons-usable material to the highest standards to prevent

			 access by terrorists and governments;

				(H)to halt the use of highly enriched uranium

			 in civilian reactors;

				(I)to strengthen national and international

			 export controls and relevant security measures as required by United Nations

			 Security Council Resolution 1540;

				(J)to agree that no state may withdraw from

			 the Nuclear Non-Proliferation Treaty and escape responsibility for prior

			 violations of the Treaty or retain access to controlled materials and equipment

			 acquired for peaceful purposes;

				(K)to accelerate implementation of disarmament

			 obligations and commitments under the Nuclear Non-Proliferation Treaty for the

			 purpose of reducing the world’s stockpiles of nuclear weapons and weapons-grade

			 fissile material; and

				(L)to strengthen and expand support for the

			 Proliferation Security Initiative.

				

